Citation Nr: 1038109	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-19 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for chronic sinusitis with 
allergic rhinitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1980 until August 
1986.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Chronic sinusitis with allergic rhinitis has been productive of 
five non-incapacitating episodes of sinusitis in the preceding 12 
month period, characterized by headaches, pain, and purulent 
discharge or crusting.  The Veteran has no nasal polyps.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
chronic sinusitis with allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.97, Diagnostic Code 6514 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a minimum, 
that VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
June 2006 and May 2008 that fully addressed all notice elements.  
The letters informed the appellant of what evidence was required 
to substantiate the claim and of the division of responsibility 
between VA and a claimant in developing an appeal.  Therefore, 
the Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the claim was readjudicated with the issuance of a 
Supplemental Statement of the Case in May 2008.  Neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, and the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision. See Shinseki v. Sanders, 129, S. 
Ct. 1696, (U.S. 2009

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records and service personnel records 
have been obtained, as have records of private and VA treatment.  
Furthermore, the Veteran was afforded a VA examination in March 
2007, during which the examiner was provided the Veteran's claims 
file for review, took down the Veteran's history, laid a factual 
foundation for the conclusions reached, and reached conclusions 
based on the examination that are consistent with the record.  
The Veteran's examination is found to be adequate for rating 
purposes.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran was granted an 
evaluation of 10 percent effective March 31, 2006.  The Veteran's 
chronic sinusitis with allergic rhinitis is rated under 38 C.F.R. 
§ 4.97, Diagnostic Code (DC or Code) 6513.  Under this Code, a 10 
percent evaluation is for application when sinusitis results in 
one or two incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is for application when there 
are three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is for application 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries. A Note accompanying the rating criteria 
defines an incapacitating episode as one that requires bed rest 
and treatment by a physician.  38 C.F.R. § 4.97, DC 6513 (2009).

Because the Veteran's rating relates to his service connected 
chronic sinusitis with allergic rhinitis the immediate Board 
decision also considers whether the Veteran is entitled to a 
rating of higher than 10 percent under DC 6522 for allergic 
rhinitis.  Under this code, the Veteran's current rating 
contemplates allergic rhinitis without polyps, but with greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 50 percent rating is called 
for on evidence of polyps.  38 C.F.R. § 4.97, DC 6522 (2009).

In December 2005, the Veteran was seen on reports of a one week 
history of pain over his sinuses and cough with yellow sputum.  
The diagnosis was of allergic rhinitis and acute bronchitis.  He 
was prescribed the antibiotic amoxicillin, specifically for 
treatment of bronchitis.
	
In March 2006, the Veteran complained of eye redness, irritation 
and some "yellow mattering."  The Assessment was of allergic 
conjunctivitis.

The Veteran reported a one week history of sinus pain, brownish 
sputum, and coughing in June 2006.  The assessment was acute 
bronchitis and the Veteran was again prescribed amoxicillin for 
treatment of bronchitis.

On computed tomography (CT) scan of the sinuses in September 
2006, mild mucosal thickening of the inferior bilateral frontal 
sinus and anterior ethmoid air cells were noted.  The maxillary 
sinus was unremarkable and there was a mucus retention cyst in 
the left posterior sphenoid sinus.  

In January 2007 the Veteran was seen on complaints of chest 
congestion and cough with yellow sputum.  He was diagnosed with 
acute bronchitis and an upper respiratory infection.

On VA examination in March 2007, the Veteran indicated that he 
averaged three sinus infections per year that required 
antibiotics and that such treatment lasted for two weeks at a 
time.  The Veteran had significant drying of the nasal mucosa and 
there was some crusting.  No nasal polyps were present and nasal 
obstruction was no more than 20 percent on either side.  Later in 
the month, the Veteran was assessed as having a sinus infection.

In May 2007 the Veteran reported sinus problems including itchy 
eyes, drainage down the throat and yellow/brown sputum.  The 
Veteran returned in June 2007 with complaints of a possible sinus 
infection.  A nursing note states that this was the fifth time 
the Veteran had been seen for this problem 

In a June 2007 statement, the Veteran endorsed four non-
incapacitating episodes in the prior six months and indicated 
that he took antibiotics on each occasion for at least ten days.

After a careful review of the evidence above, the Board finds the 
Veteran's chronic sinusitis with allergic rhinitis to be no more 
than 10 percent disabling.  Again, the current 10 percent 
evaluation contemplates sinusitis resulting in one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting, 38 C.F.R. § 
4.97, DC 6513, or; allergic rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 
6522.  In order to warrant a higher evaluation there must be 
evidence of three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting, 38 C.F.R. § 4.97, DC 6513, 
or; allergic rhinitis with polyps.  38 C.F.R. § 4.97, DC 6522 
(2009).

Here, as there is no evidence of polyps associated with the 
Veteran's allergic rhinitis, a higher rating is not available 
under DC 6522.  Considering DC 6513, the Board notes that the 
evidence of record does not indicate, nor has the Veteran stated 
that in any 12 month period he experienced three or more 
incapacitating episodes, or more than six non-incapacitating 
episodes per year of sinusitis.  Rather, the Board is presented 
with a June 2007 statement indicating his belief that he may 
experience more than six non-incapacitating episodes at some 
point in the future.  

What the evidence does show, is that during the first six months 
of 2007, the Veteran had five episodes characterized by 
headaches, pain, and purulent discharge or crusting.  Without 
historical evidence of more than six non-incapacitating episodes 
in an 12 month period, however, a rating higher than the current 
10 percent cannot be granted.

The Board finds the Veteran's testimony to be credible, however 
even when accepted as true, it does not provide a basis for a 
higher evaluation.  Based on the foregoing, the Board concludes 
that the Veteran's chronic sinusitis with allergic rhinitis 
disability has been 10 percent disabling throughout the period on 
appeal.  As the preponderance of the evidence is against the 
claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.


ORDER

A higher evaluation for chronic sinusitis with allergic rhinitis, 
currently rated as 10 percent disabling, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


